Case 1:18-cv-25077-MGC Document 15 Entered on FLSD Docket 02/27/2019 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-25077-Civ-COOKE/GOODMAN

  JO LYNNE TADLOCK,

          Plaintiff,

  vs.

  ADT LLC,

        Defendant.
  ___________________________________________/
                                  ORDER OF DISMISSAL
          THIS CASE has been DISMISSED without prejudice under Federal Rule of Civil
  Procedure 41(a)(1)(A)(ii), with each party to bear their own attorneys’ fees and costs. See
  Amended Joint Stipulation of Dismissal Without Prejudice, ECF No. 14. The Clerk will
  CLOSE this case. The Court DENIES as moot any pending motions.
          DONE and ORDERED in chambers, at Miami, Florida, this 27th day of February
  2019.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
